As filed with the Securities and Exchange Commission on May 27, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07685 FRONTEGRA FUNDS, INC. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Frontegra Columbus Core Plus Fund Schedule of Investments March 31, 2011 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES 8.6% Ally Master Owner Trust $ Series 2011-1, 1.124%, 01/15/2016 $ Americredit Automobile Receivables Trust Series 2008-AF, Class A4, 6.960%, 10/14/2014 Chrysler Financial Auto Securitization Trust Series 2009-B, Class A-2, 1.150%, 11/08/2011 Chrysler Financial Automobile TALF Series 2009-AF, Class A3, 2.820%, 01/15/2016 Countrywide Asset-Backed Certficates Series 2006-S2, Class A3, 5.841%, 07/25/2027 Series 2006-S2, Class A4, 6.091%, 07/25/2027 Series 2006-S5, Class A3, 5.762%, 06/25/2035 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/2037 (Acquired 10/06/2009, Cost $1,519,939) (b) Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.760%, 05/15/2013 Series 2009-D, Class A3, 2.170%, 10/15/2013 GE Capital Credit Card Master Note Trust Series 2009-3, Class A, 2.540%, 09/15/2014 GMAC Mortgage Corporation Loan Trust Series 2006-HE3, Class A3, 5.805%, 10/25/2036 GSAA Home Equity Trust Series 2006-S1, Class 1A1, 0.421%, 01/25/2037 Hertz Vehicle Financing, LLC Series 2009-2A, Class A1, 4.260%, 03/25/2014 (Acquired 10/16/2009, Cost $1,824,891) (b) Home Equity Mortgage Trust Series 2006-5, Class A1, 5.500%, 01/25/2037 Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/2013 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/2025 (Acquired 12/10/2008, Cost $2,243) (b) Mid-State Trust Series 11, Class A1, 4.864%, 07/15/2038 Residential Funding Mortgage Securities Series 2003-HS1, Class AI6, 3.830%, 02/25/2033 Series 2005-HS1, Class AI2, 4.660%, 9/25/2035 Series 2005-HS1, Class AI4, 5.110%, 09/25/2035 Series 2006-HSA1, Class A3, 5.230%, 02/25/2036 Series 2006-HSA1, Class A4, 5.490%, 02/25/2036 Series 2006-HSA1, Class A5, 5.310%, 02/25/2036 Series 2006-HSA2, Class AI3, 5.550%, 03/25/2036 Series 2006-HSA2, Class AI4, 5.810%, 03/25/2036 Saco I Trust Series 2006-9, Class A1, 0.411%, 08/25/2036 (a) SLM Student Loan Trust Series 2008-1, Class A1, 0.506%, 07/25/2013 Series 2008-2, Class A1, 0.588%, 01/25/2015 Structured Asset Securities Series 2005-S7, Class A2, 0.561%, 12/25/2035 (Acquired 10/19/2010, Cost $457,545) (a)(b) Total Asset Backed Securities (Cost $38,815,031) CORPORATE BONDS 29.8% Airlines 1.9% American Airlines 5.250%, 07/31/2021 Northwest Airlines, Inc. 7.027%, 11/01/2019 United Airlines 6.636%, 07/02/2022 US Airways Group, Inc. 6.250%, 04/22/2023 Commercial Banks 1.0% BB&T Corp. 5.700%, 04/30/2014 Manufacturers & Traders Trust Co. 5.629%, 12/01/2021 Royal Bank of Scotland PLC / The 4.375%, 03/16/2016 Consumer Finance 3.9% Ally Financial, Inc. 7.500%, 09/15/2020 (Acquired 08/09/2010, Cost $2,061,613) (b) 4.500%, 02/11/2014 Ford Motor Credit Co. LLC 5.625%, 09/15/2015 GMAC, LLC 6.750%, 12/01/2014 Diversified Financial Services 11.8% Bank of America Corp. 3.625%, 03/17/2016 6.500%, 08/01/2016 5.875%, 01/05/2021 Citigroup, Inc. 1.235%, 04/01/2014 4.587%, 12/15/2015 Credit Suisse 5.000%, 05/15/2013 General Electric Capital Corp. 4.625%, 01/07/2021 Goldman Sachs Group, Inc. / The 6.000%, 06/15/2020 JPMorgan Chase & Co. 1.057%, 09/30/2013 3.450%, 03/01/2016 4.250%, 10/15/2020 Lloyds TSB Bank PLC 5.800%, 01/13/2020 (Acquired Multiple Date, Cost $3,248,720) (b)(c) Morgan Stanley 5.500%, 07/24/2020 5.750%, 01/25/2021 Wachovia Corp. 4.800%, 11/01/2014 4.875%, 02/01/2015 5.600%, 03/15/2016 Wells Fargo & Co. 5.125%, 09/15/2016 4.600%, 04/01/2021 Diversified Telecommunication Services 0.7% BellSouth Telecommunications 7.000%, 12/01/2095 Qwest Corp. 7.125%, 11/15/2043 Electric Utilities 0.8% AES Eastern Energy 9.000%, 01/02/2017 Bruce Mansfield Unit 6.850%, 06/01/2034 Homer City Funding LLC 8.734%, 10/01/2026 Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired 11/19/2004 and 08/03/2007, Cost $435,719) (b) Insurance 8.3% AIG, Inc. 4.250%, 05/15/2013 AIG Sunamerica Global Financial 6.300%, 05/10/2011 (Acquired Multiple Dates, Cost $3,744,587) (b) ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired Multiple Dates, Cost $5,189,961) (b) Genworth Global Funding 5.250%, 05/15/2012 5.875%, 05/03/2013 (Acquired 02/10/2010, Cost $2,600,582) (b) 5.750%, 05/15/2013 Hartford Financial Services Group, Inc. 5.500%, 10/15/2016 Jackson National Life Global Funding 5.375%, 05/08/2013 (Acquired 05/01/2008 and 12/10/2008, Cost $826,328) (b) MetLife Institutional Funding II 1.207%, 04/04/2014 (Acquired 03/29/2011, Cost $2,420,000) (a)(b) Metropolitan Life Global Funding I 2.500%, 01/11/2013 (Acquired 02/15/2011, Cost $2,019,117) (b) 5.125%, 04/10/2013 (Acquired 02/15/2011 and 02/18/2011, Cost $4,197,280) (b) 2.500%, 09/29/2015 (Acquired 09/22/2010, Cost $739,623) (b) Monumental Global Funding 5.500%, 04/22/2013 (Acquired 05/06/2009 and 06/10/2009, Cost $844,675) (b) 5.250%, 01/15/2014 (Acquired Multiple Dates, Cost $1,603,764) (b) Nationwide Financial Services 5.375%, 03/25/2021 (Acquired 03/22/2011, Cost $1,600,662) (b) Nationwide Life Global Fund 5.450%, 10/02/2012 (Acquired 09/25/2007 and 12/10/2008, Cost $793,493) (b) Prudential Holdings, LLC 8.695%, 12/18/2023 (Acquired Multiple Dates, Cost $1,076,097) (b) 7.245%, 12/18/2023 (Acquired 02/11/2010 and 04/08/2010, Cost $1,133,777) (b) Media 0.5% Time Warner, Inc. 6.250%, 03/29/2041 Multi-Utilities & Unregulated Power 0.6% PSEG Power, LLC 5.320%, 09/15/2016 Railroads 0.3% Norfolk Southern Corp. 6.000%, 03/15/2105 Total Corporate Bonds (Cost $117,993,519) MORTGAGE BACKED SECURITIES 15.1% Banc of America Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 09/11/2036 Series 2002-2, Class A3, 5.118%, 07/11/2043 CitiMortgage Alternative Loan Trust Series 2007-A4, Class 2A1, 5.500%, 04/25/2022 Credit Suisse First Boston Mortgage Securities Corp. Pool # 2005-10, 5.000%, 09/25/2015 FHLM REMIC (d) Series 3609, 4.000%, 12/15/2024 Series 3676, 1.500%, 12/15/2015 FNMA Pool (d) Pool #466890, 5.100%, 01/01/2020 Pool #465468, 3.330%, 07/01/2020 Pool #466582, 0.726%, 11/01/2020 (a) Pool #AA4328, 4.000%, 04/01/2024 Pool #AE0879, 4.000%, 11/01/2025 Pool #464398, 5.970%, 01/01/2040 Pool #464400, 5.970%, 01/01/2040 FNMA REMIC (d) Series 1994-3, Class PL, 5.500%, 01/25/2024 Series 2009-15, Class AB, 5.500%, 04/25/2025 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 0.356%, 03/06/2020 (Acquired Multiple Dates, Cost $2,339,542) (a)(b) LB-UBS Commercial Mortgage Trust Series 2002-C1, Class A4, 6.462%, 03/15/2031 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 Morgan Stanley Mortgage Loan Trust Series 2006-7, 5.000%, 06/25/2021 NCUA Guaranteed Notes Series 2010-A1, Class A, 0.615%, 12/07/2020 (a) Residential Accredit Loans, Inc. Series 2005-QS3, Class A1, 5.000%, 03/25/2020 Series 2004-QS4, Class A1, 4.350%, 03/25/2034 Wachovia Bank Commercial Mortgage Trust 2002-C1, Class A4, 6.287%, 04/15/2034 Wells Fargo Alternative Loan Trust Series 2007-PA3, Class 6A1, 5.500%, 07/25/2022 Total Mortgage Backed Securities (Cost $61,081,712) U.S. GOVERNMENT AGENCY ISSUE 5.5% FNMA TBA (d) 4.500%, 04/25/2034 Total U.S. Government Agency Issue (Cost $4,411,891) U.S. TREASURY OBLIGATIONS 35.4% United States Treasury Bond 2.7% 4.750%, 02/15/2041 United States Treasury Notes 31.6% 0.750%, 03/31/2013 2.125%, 02/29/2016 2.250%, 03/31/2016 2.750%, 02/28/2018 3.625%, 02/15/2021 United States Treasury Strip 1.1% Principal Only, 08/15/2025 Total U.S. Treasury Obligations (Cost $162,708,776) SHORT-TERM INVESTMENTS 5.5% Commercial Paper 1.1% Intesa Funding LLC, 0.000%, 04/04/2011 U.S. Bank, N.A., 0.000%, 04/01/2011 U.S. Treasury Bill 4.4% United States Treasury Bills Total Short-Term Investments (Cost $22,664,587) Total Investments 99.9% (Cost $407,675,516) Other Assets in Excess of Liabilities 0.1% TOTAL NET ASSETS 100.0% $ (a) Adjustable Rate. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.The total value ofthese securities amounted to $41,762,930 (10.3% of net assets) at March 31, 2011. (c) U.S. traded security of a foreign issuer. (d) Entity under conservatorship of the federal government. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Columbus Core Plus Fund Schedule of Investments March 31, 2011 (Unaudited) Credit Default Swaps Rating of (Pay)/ Unrealized Reference Buy/Sell Reference Entity Receive Fixed Expiration Notional Appreciation/ Counterparty Entity Protection(1) (Moody's/S&P) Fixed Rate Rate Date Value(2) (Depreciation) JPMorgan CDX North American Investment Grade Index Sell Baa/BBB+ Receive % 6/20/16 $ $ ) (1) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. Frontegra Columbus Core Fund Schedule of Investments March 31, 2011 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES 7.4% Ally Master Owner Trust $ Series 2011-1, 1.124%, 01/15/2016 $ Americredit Automobile Receivables Trust Series 2008-AF, Class A4, 6.960%, 10/14/2014 Chrysler Financial Auto Securitization Trust Series 2009-B, Class A-2, 1.150%, 11/08/2011 Chrysler Financial Automobile TALF Series 2009-AF, Class A3, 2.820%, 01/15/2016 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/2037 (Acquired 10/06/2009, Cost $233,141) (b) Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.760%, 05/15/2013 Series 2009-D, Class A3, 2.170%, 10/15/2013 GE Capital Credit Card Master Note Trust Series 2009-3, Class A, 2.540%, 09/15/2014 Hertz Vehicle Financing, LLC Series 2009-2A, Class A1, 4.260%, 03/25/2014 (Acquired 10/16/2009 and 10/01/2010, Cost $383,959) (b) Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/2013 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/2025 (Acquired 04/22/2003, Cost $11,076) (b) Mid-State Trust Series 11, Class A1, 4.864%, 07/15/2038 Sears Credit Account Master Trust Series 2002-3, Class A, 0.547%, 05/17/2016 SLM Student Loan Trust Series 2008-1, Class A1, 0.506%, 07/25/2013 Series 2008-2, Class A1, 0.588%, 01/25/2015 Total Asset Backed Securities (Cost $4,993,094) CORPORATE BONDS 27.2% Airlines 1.6% American Airlines 5.250%, 07/31/2021 Delta Air Lines 5.300%, 04/15/2019 Northwest Airlines, Inc. 7.027%, 11/01/2019 Commercial Banks 1.0% BB&T Corp. 5.700%, 04/30/2014 Manufacturers & Traders Trust Co. 5.629%, 12/01/2021 Royal Bank of Scotland PLC / The 4.375%, 03/16/2016 Diversified Financial Services 10.4% Bank of America Corp. 6.500%, 08/01/2016 3.625%, 03/17/2016 5.875%, 01/05/2021 Citigroup, Inc. 1.235%, 04/01/2014 4.587%, 12/15/2015 Credit Suisse 5.000%, 05/15/2013 General Electric Capital Corp. 4.625%, 01/07/2021 Goldman Sachs Group, Inc. / The 6.000%, 06/15/2020 JPMorgan Chase & Co. 1.057%, 09/30/2013 3.450%, 03/01/2016 4.250%, 10/15/2020 Lloyds TSB Bank PLC 5.800%, 01/13/2020 (Acquired Multiple Dates, Cost $532,585) (b)(d) Wachovia Corp. 4.875%, 02/01/2015 5.600%, 03/15/2016 5.625%, 10/15/2016 Wells Fargo & Co. 5.125%, 09/15/2016 4.600%, 04/01/2021 Electric Utilities 1.2% Bruce Mansfield Unit 6.850%, 06/01/2034 Entergy Arkansas, Inc. 5.000%, 07/01/2018 Entergy Texas, Inc. 3.600%, 06/01/2015 Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired 11/22/2004 and 08/03/2007, Cost $122,458) (b) Insurance 10.7% AIG Sunamerica Global Financial 6.300%, 05/10/2011 (Acquired 09/30/2009 and 08/03/2010, Cost $500,558) (b) ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired Multiple Dates, Cost $830,028) (b) Farmers Insurance Exchange 6.000%, 08/01/2014 (Acquired 07/15/2009, Cost $203,676) (b) Genworth Global Funding 5.875%, 05/03/2013 (Acquired Multiple Dates, Cost $375,984) (b) Hartford Financial Services Group, Inc. 5.500%, 10/15/2016 Jackson National Life Global Funding 5.375%, 05/08/2013 (Acquired Multiple Dates, Cost $235,151) (b) MetLife Institutional Funding II 1.207%, 04/04/2014 (Acquired 03/29/2011, Cost $405,000) (a)(b) Metropolitan Life Global Funding I 2.500%, 01/11/2013 (Acquired Multiple Dates, Cost $314,536) (b) 5.125%, 04/10/2013 (Acquired Multiple Dates, Cost $762,874) (b) 2.500%, 09/29/2015 (Acquired 09/22/2010, Cost $113,938) (b) Monumental Global Funding 5.500%, 04/22/2013 (Acquired 06/10/2009 and 09/30/2009, Cost $131,210) (b) 5.250%, 01/15/2014 (Acquired Multiple Dates, Cost $392,214) (b) Morgan Stanley 5.500%, 07/24/2020 5.750%, 01/25/2021 Nationwide Financial Services 5.375%, 03/25/2021 (Acquired 03/22/2011, Cost $268,434) (b) Nationwide Life Global Fund 5.450%, 10/02/2012 (Acquired 09/25/2007 and 09/30/2009, Cost $298,605) (b) New York Life Global Funding 1.850%, 12/13/2013 (Acquired Multiple Dates, Cost $527,899) (b) Pricoa Global Funding I 5.450%, 06/11/2014 (Acquired 02/22/2011, Cost $60,121) (b) Prudential Holdings LLC 8.695%, 12/18/2023 (Acquired 01/06/2010 and 09/02/2010, Cost $480,798) (b) Media 0.5% Time Warner, Inc. 6.250%, 03/29/2041 Multi-Utilities & Unregulated Power 0.6% PSEG Power, LLC 5.320%, 09/15/2016 Railroads 1.2% Union Pacific Railroad Co. 5.082%, 01/02/2029 Total Corporate Bonds (Cost $17,965,731) MORTGAGE BACKED SECURITIES 16.7% Banc of America Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 09/11/2036 Series 2002-2, Class A3, 5.118%, 07/11/2043 Credit Suisse First Boston Mortgage Securities Corp Series 2002-CP5,Class A2, 4.940%, 12/15/2035 FHLM REMIC (c) Series 3609, 4.000%, 12/15/2024 Series 3676, 1.500%, 12/15/2015 FNMA Pool (c) Pool #735065, 4.491%, 08/01/2013 Pool #466890, 5.100%, 01/01/2020 Pool #465468, 3.330%, 07/01/2020 Pool #466582, 0.726%, 11/01/2020 (a) Pool #AA4328, 4.000%, 04/01/2024 Pool #AE0879, 4.000%, 11/01/2025 Pool #AB2822, 2.500%, 03/01/2026 Pool #464398, 5.970%, 01/01/2040 Pool #464400, 5.970%, 01/01/2040 FNMA REMIC (c) Series 2010-M5, Class A1, 2.259%, 07/25/2020 Series 2009-15, Class AB, 5.500%, 04/25/2025 GMAC Commercial Mortgage Securities, Inc. Series 2002-C3, Class A2, 4.930%, 07/10/2039 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 0.356%, 03/06/2020 (Acquired 09/17/2007 and 04/22/2008, Cost $346,560) (a)(b) LB-UBS Commercial Mortgage Trust Series 2002-C1, Class A-4, 6.462%, 03/15/2031 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 NCUA Guaranteed Notes Series 2010-A1, Class A, 0.615%, 12/07/2020 (a) Residential Accredit Loans, Inc. Series 2004-QS4, Class A1, 4.350%, 03/25/2034 Residential Asset Securitization Trust Series 2003-A6, Class A1, 4.500%, 07/25/2033 Wachovia Bank Commercial Mortgage Trust Series 2002-C1, Class A4, 6.287%, 04/15/2034 Total Mortgage Backed Securities (Cost $11,351,421) U.S. GOVERNMENT AGENCY ISSUE 5.3% FNMA TBA (c) 4.500%, 04/25/2034 Total U.S. Government Agency Issue (Cost $3,605,441) U.S. TREASURY OBLIGATIONS 38.8% United States Treasury Bond 2.7% 4.750%, 02/15/2041 United States Treasury Notes 35.0% 0.625%, 07/31/2012 0.750%, 03/31/2013 2.125%, 02/29/2016 2.250%, 03/31/2016 2.750%, 02/28/2018 3.625%, 02/15/2021 United States Treasury Strip 1.1% Principal Only, 08/15/2025 Total U.S. Treasury Obligations (Cost $26,502,504) SHORT-TERM INVESTMENTS 5.0% Commercial Paper 1.7% U.S. Bank, N.A., 0.000%, 04/01/2011 U.S. Treasury Bill 3.3% United States Treasury Bill Total Short-Term Investments (Cost $3,419,726) Total Investments 100.4% (Cost $67,837,917) Liabilities in Excess of Other Assets (0.4)% ) TOTAL NET ASSETS 100.0% $ (a) Adjustable Rate. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.The total value ofthese securities amounted to $7,842,174 (11.6%) at March 31, 2011. (c) Entity under conservatorship of the federal government. (d) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Columbus Core Fund Schedule of Investments March 31, 2011 (Unaudited) Credit Default Swaps Rating of (Pay)/ Unrealized Reference Buy/Sell Reference Entity Receive Fixed Expiration Notional Appreciation/ Counterparty Entity Protection(1) (Moody's/S&P) Fixed Rate Rate Date Value(2) (Depreciation) JPMorgan CDX North American Investment Grade Index SELL Baa/BBB+ Receive % 6/20/16 $ $ ) (1) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. Frontegra Mastholm International Equity Fund Schedule of Investments March 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 46.5% Australia1.2% Paladin Energy Ltd. (a) $ Rio Tinto Ltd. Austria0.2% Telekom Austria AG Belgium0.9% Anheuser-Busch InBev NV Brazil1.3% HRT Participacoes em Petroleo SA (a) Vale SA Canada2.3% Cline Mining Corp. (a) Extorre Gold Mines Ltd. (a) Northern Dynasty Minerals Ltd. (a) Open Text Corp. (a) China0.6% 51job, Inc. - ADR (a) Denmark0.3% Pandora A/S France4.8% Atos Origin SA (a) BNP Paribas Compagnie de St-Gobain Credit Agricole SA Edenred (a) Schneider Electric SA Technip SA Valeo SA (a) Vinci SA Germany6.1% Aixtron AG Allianz SE Bayer AG Deutsche Telekom AG E.ON AG Fresenius SE & Co KGaA Kloeckner & Co. SE (a) SAP AG Siemens AG Wincor Nixdorf AG Hong Kong0.8% Galaxy Entertainment Group Ltd. (a) Ireland0.5% Smurfit Kappa Group PLC (a) Israel0.3% Teva Pharmaceutical Industries Ltd. - ADR Italy1.3% Lottomatica Group S.p.A. UniCredit S.p.A. Japan7.8% 22 Central Japan Railway Co. Fuji Heavy Industries Ltd. Gree, Inc. Komatsu Ltd. K's Holdings Corp. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nabtesco Corp. Nachi-Fujikoshi Corp. ORIX Corp. Rakuten, Inc. Rinnai Corp. Sega Sammy Holdings, Inc. Softbank Corp. Netherlands4.0% ArcelorMittal ING Groep NV (a) Randstad Holding NV (a) Royal Dutch Shell PLC SBM Offshore NV Norway0.3% Polarcus Ltd. (a) South Korea2.2% Hyundai Motor Co. Kia Motors Corp. Spain0.7% Banco Santander SA Inditex SA Switzerland3.8% Nestle SA Novartis AG The Swatch Group AG UBS AG (a) United Kingdom7.1% Barclays PLC BG Group PLC Cookson Group PLC Electrocomponents PLC HSBC Holdings PLC Imperial Tobacco Group PLC (a) Lloyds Banking Group PLC (a) Prudential Financial, Inc. Unilever PLC Vodafone Group PLC WPP PLC Xstrata PLC Total Common Stocks (Cost $18,568,208) SHORT-TERM INVESTMENTS 1.3% Investment Company 1.3% Fidelity Institutional Money Market Portfolio Total Short-Term Investments (Cost $616,870) Total Investments 47.8% (Cost $19,185,078) Other Assets in Excess of Liabilities 52.2% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Hexam Emerging Markets Fund Schedule of Investments March 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 88.0% Brazil14.0% Gafisa SA $ Petroleo Brasileiro SA - ADR Vale SA - ADR Canada2.5% First Quantum Minerals Ltd. (b) Uranium One, Inc. (a)(b) China2.9% China Construction Bank Corp. Hong Kong15.2% China Overseas Land & Investment Ltd. (b) China Shenhua Energy Co. Ltd. Industrial & Commercial Bank of China Nine Dragons Paper Holdings Ltd. (b) PetroChina Co. Ltd. Class H (b) Russian Federation14.9% Evraz Group SA (b) Magnitogorsk Iron & Steel Works (b) Mechel (b) MMC Norilsk Nickel - ADR Sberbank of Russia VTB Bank OJSC (b) Singapore1.9% Straits Asia Resources Ltd. South Africa4.8% Impala Platinum Holdings Ltd. (b) Naspers Ltd. South Korea10.5% KB Financial Group, Inc. (b) POSCO - ADR Samsung Electronics Co., Ltd. (b) Taiwan1.9% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Turkey12.6% Haci Omer Sabanci Holding AS (b) Tekfen Holding AS (b) Turk Hava Yollari (a)(b) Turkiye Garanti Bankasi AS Turkiye Is Bankasi, Class C United Kingdom2.2% Kazakhmys PLC (b) United States of America4.6% Cosan Ltd. VimpelCom Ltd. Total Common Stocks (Cost $20,378,563) PREFERRED STOCKS 7.7% Brazil7.7% Banco Bradesco SA - ADR Itau Unibanco Holding SA - ADR Total Preferred Stocks (Cost $1,672,504) EXCHANGE TRADED FUNDS 2.4% iShares MSCI Taiwan Index Fund Total Exchange Traded Funds (Cost $554,959) PARTICIPATORY NOTE 2.0% 11 Bharat Heavy Electricals Ltd. Total Participatory Note (Cost $491,225) SHORT-TERM INVESTMENTS 3.0% Fidelity Institutional Money Market Portfolio Total Short-Term Investments (Cost $727,360) TOTAL INVESTMENTS 103.1% (Cost $23,824,611) Liabilities in Excess of Other Assets (3.1)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing (b) U.S.-dollar denominated security of a foreign issuer. ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Timpani Small Cap Growth Fund Schedule of Investments March 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 98.9% Aerospace & Defense2.1% American Science and Engineering, Inc. $ TransDigm Group, Inc. (a) Animal Slaughtering and Processing1.0% Darling International, Inc. (a) Automotive Repair and Maintenance0.7% Monro Muffler Brake, Inc. Basic Chemical Manufacturing1.1% Innophos Holdings, Inc. Biotechnology1.4% Cepheid, Inc. (a) Business Support Services2.1% Portfolio Recovery Associates, Inc. (a) Team, Inc. (a) Clothing Stores1.0% Body Central Corp. (a) Communications Equipment Manufacturing2.8% Acme Packet, Inc. (a) ADTRAN Inc. Calix, Inc. (a) Computer and Peripheral Equipment Manufacturing1.1% VeriFone Systems, Inc. (a) Computer Systems Design and Related Services5.4% Allot Communications Ltd. (a) Callidus Software, Inc. (a) Constant Contact, Inc. (a) LivePerson. Inc. (a) Riverbed Technology, Inc. (a) Solera Holdings, Inc. Vocus, Inc. (a) Cut and Sew Apparel Manufacturing2.6% G-III Apparel Group Ltd. (a) The Warnaco Group, Inc. (a) Data Processing, Hosting, and Related Services1.7% HMS Holdings Corp. (a) Full-Service Restaurants2.5% BJ's Restaurants, Inc. (a) Panera Bread Co. (a) Health and Personal Care Stores1.1% Ulta, Salon Cosmetics & Fragrance, Inc. (a) Household Appliance Manufacturing1.5% iRobot Corp. (a) Lawn and Garden Equipment and Supplies Stores1.4% Titan Machinery, Inc. (a) Lessors of Nonfinancial Intangible Assets1.1% Acacia Research Corporation (a) Media 2.0% IMAX Corp. (a) interCLICK, Inc. (a) Medical Equipment and Supplies Manufacturing2.3% Hill-Rom Holdings, Inc. ZOLL Medical Corp. (a) Machinery - Industrial4.8% Gardner Denver, Inc. Kaman Corp. Robbins & Myers, Inc. Tennant Co. Management, Scientific, and Technical Consulting Services0.8% SFN Group, Inc. (a) Medical Equipment and Supplies Manufacturing0.4% Uroplasty, Inc. (a) Metals & Mining0.9% GrafTech International Ltd. (a) Navigational, Measuring, Electromedical, and Control Instruments Manufacturing2.5% LeCroy Corp. (a) Nanometrics, Inc. (a) Ultratech, Inc. (a) Oil and Gas Extraction6.5% Brigham Exploration Co. (a) Carrizo Oil & Gas, Inc. (a) Northern Oil and Gas, Inc. (a) Oasis Petroleum, Inc. (a) Rosetta Resources, Inc. (a) Other Chemical Product and Preparation Manufacturing3.7% CARBO Ceramics, Inc. Polypore International, Inc. (a) Other Electrical Equipment and Component Manufacturing0.6% Satcon Technology Corp. (a) Other Financial Investment Activities1.3% Financial Engines, Inc. (a) Other Food Manufacturing2.2% Diamond Foods, Inc. SodaStream International Ltd. (a) Other Furniture Related Product Manufacturing1.7% Tempur-Pedic International, Inc. (a) Other General Purpose Machinery Manufacturing1.0% Trimas Corp. (a) Other Information Services3.8% Changyou.com Ltd. (a) Keynote Systems, Inc. QuinStreet, Inc. (a) Travelzoo, Inc. (a) Other Leather and Allied Product Manufacturing0.9% Vera Bradley, Inc. (a) Other Nonmetallic Mineral Product Manufacturing1.7% Globe Specialty Metals, Inc. Pharmaceutical and Medicine Manufacturing0.9% Akorn, Inc. (a) Plastics Product Manufacturing0.8% Raven Industries, Inc. ZAGG, Inc. (a) Printing and Related Support Activities1.9% InnerWorkings, Inc. (a) Remediation and Other Waste Management Services1.0% Furmanite Corp. (a) Semiconductor and Other Electronic Component Manufacturing12.7% AXT, Inc. (a) CEVA, Inc. (a) Diodes, Inc. (a) Entropic Communications, Inc. (a) IPG Photonics Corp. (a) Ixia (a) Magnachip Semiconductor Corp. (a) Micrel, Inc. NetLogic Microsystems, Inc. (a) Nova Measuring Instruments Ltd. (a) Omnivision Technologies, Inc. (a) OSI Systems, Inc. (a) TTM Technologies, Inc. (a) Ship and Boat Building0.4% TAL International Group, Inc. Software Publishers7.3% BroadSoft, Inc. (a) LogMeIn, Inc. (a) Medidata Solutions, Inc. (a) SXC Health Solutions Corp. (a) Web.com Group, Inc. (a) Support Activities for Mining4.6% Core Laboratories N.V. (b) Pioneer Drilling Co. (a) North American Energy Partners, Inc (a)(b) Triangle Petroleum Corp. (a) Textiles, Apparel & Luxury Goods1.6% Steven Madden Ltd. (a) Total Common Stocks (Cost $1,493,648) SHORT-TERM INVESTMENTS 2.4% AIM STIT-STIC Prime Portfolio - Institutional Class TOTAL SHORT-TERM INVESTMENTS (Cost $38,818) TOTAL INVESTMENTS 101.3% (Cost $1,532,466) Liabilities in Excess of Assets (1.3)% ) TOTAL NET ASSETS 100.0% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Netols Small Cap Value Fund Schedule of Investments March 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 96.7% Aerospace & Defense0.9% American Science & Engineering, Inc. $ Apparel & Accessories1.4% Carter's, Inc. (a) Application Software1.7% Fair Isaac Corp. Auto Parts & Equipment3.0% Modine Manufacturing Co. (a) Tenneco, Inc. (a) Building Materials0.6% Gibraltar Industries, Inc. (a) Chemicals - Commodity1.9% Ferro Corp. (a) Spartech Corp. (a) Commercial Services & Supplies1.1% Herman Miller, Inc. Communications Equipment Manufacturing1.8% Harmonic, Inc. (a) Tekelec (a) Diversified Metals & Mining1.9% Compass Minerals International, Inc. Educational Services0.9% Capella Education Co. (a) Food Distributors1.6% United Natural Foods, Inc. (a) General Rental Centers2.0% United Rentals, Inc. (a) Health Care - Distributors1.6% PSS World Medical, Inc. (a) Health Care - Facility4.5% LifePoint Hospitals, Inc. (a) Sunrise Senior Living, Inc. (a) U.S. Physical Therapy, Inc. Health Care - Managed Care1.0% Magellan Health Services, Inc. (a) Health Care - Services1.4% Gentiva Health Services, Inc. (a) Health Care - Supplies2.7% Haemonetics Corp. (a) Merit Medical Systems, Inc. (a) Home Furnishings 2.5% Aaron’s, Inc. Ethan Allen Interiors, Inc. Industrial REITS1.6% First Industrial Realty Trust, Inc. (a) Insurance - Property/Casualty1.2% Hanover Insurance Group, Inc. IT Consulting & Services3.0% Arbitron, Inc. CACI International, Inc. - Class A (a) CIBER, Inc. (a) Lessors of Real Estate1.0% American Campus Communities, Inc. Machinery - Construction/Farm3.5% Commercial Vehicle Group, Inc. (a) Titan International, Inc. Westinghouse Air Brake Technologies Corp. Machinery - Industrial5.8% Actuant Corp., Class A Gardner Denver, Inc. IDEX Corp. Robbins & Myers, Inc. Marine1.3% Alexander & Baldwin, Inc. Movies and Entertainment1.0% DreamWorks Animation SKG, Inc. (a) Oil & Gas - Equipment/Services4.7% ION Geophysical Corp. (a) North American Energy Partners, Inc. (a)(b) Superior Energy Services, Inc. (a) Oil & Gas - Exploration/Products4.6% Bill Barrett Corp. (a) Forest Oil Corp. (a) Whiting Petroleum Corp. (a) Packaged Foods/Meats2.9% SunOpta, Inc. (a)(b) TreeHouse Foods, Inc. (a) Railroads3.0% Genesee & Wyoming, Inc. (a) Kansas City Southern (a) Regional Banks8.1% Bank of Hawaii Corp. Community Bank System, Inc. First Midwest Bancorp, Inc. Glacier Bancorp, Inc. Old National Bancorp Prosperity Bancshares, Inc. Webster Financial Corp. Westamerica Bancorporation Residential REITS4.9% FelCor Lodging Trust Inc. (a) Mid-America Apartment Communities, Inc. Sun Communities, Inc. Restaurants2.8% Dominos Pizza, Inc. (a) The Cheesecake Factory, Inc. (a) Retail - Apparel2.0% ANN, Inc. (a) Retail REITS0.7% Cedar Shopping Centers, Inc. Semiconductor Equipment2.7% Advanced Energy Industries, Inc. (a) Entegris, Inc. (a) Semiconductors3.1% Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) Specialty Stores2.2% Tractor Supply Co. Steel1.4% Carpenter Technology Corp. Thrifts & Mortgage Finance1.7% Astoria Financial Corp. MGIC Investment Corp. (a) Total Common Stocks (Cost $128,806,828) SHORT-TERM INVESTMENTS 3.0% Investment Company 3.0% Fidelity Institutional Money Market Portfolio Total Short-Term Investments (Cost $5,858,791) TOTAL INVESTMENTS 99.7% (Cost $134,665,619) Other Assets in Excess of Liabilities 0.3% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing (b) U.S. traded secuity of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Phocas Small Cap Value Fund Schedule of Investments March 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 98.6% Aerospace Product and Parts Manufacturing2.0% AAR Corp. (a) $ Triumph Group, Inc. Agencies, Brokerages, and Other Insurance Related Activities0.8% National Financial Partners Corp. (a) Animal Slaughtering and Processing1.6% Darling International, Inc. (a) Architectural, Engineering, and Related Services1.3% Tetra Tech, Inc. (a) URS Corp. (a) Basic Chemical Manufacturing3.6% Ashland, Inc. Huntsman Corp. OM Group, Inc. (a) Sensient Technologies Corp. Clothing Stores0.9% Childrens Place Retail Stores, Inc. (a) Communications Equipment Manufacturing1.0% Arris Group, Inc. (a) Tellabs, Inc. Computer Systems Design and Related Services2.5% JDA Software Group, Inc. (a) SYNNEX Corp. (a) Cut and Sew Apparel Manufacturing 4.2% G-III Apparel Group Ltd. (a) Iconix Brand Group, Inc. (a) Perry Ellis International, Inc. (a) Volcom, Inc. Depository Credit Intermediation14.0% Banco Latinoamericano de Exportaciones S.A. (b) Boston Private Financial Holdings, Inc. Center Financial Corp. (a) Columbia Banking System, Inc. First Horizon National Corp. First Pactrust Bancorp, Inc. IBERIABANK Corp. Old National Bancorp Republic Bancorp, Inc. - Class A Southwest Bancorp, Inc. (a) SVB Financial Group (a) Synovus Financial Corp. Washington Banking Co. Wintrust Financial Corp. Electric Power Generation, Transmission and Distribution1.5% Great Plains Energy, Inc. Portland General Electric Co. Unitil Corp. Electrical Equipment Manufacturing0.6% Powell Industries, Inc. (a) Electronic Shopping and Mail-Order Houses0.4% Systemax, Inc. (a) Fruit and Vegetable Preserving and Specialty Food Manufacturing1.2% Treehouse Foods, Inc. (a) Furniture and Home Furnishing Merchant Wholesalers1.4% United Stationers, Inc. Health Care Providers & Services1.0% Wellcare Health Plans, Inc. (a) Highway, Street, and Bridge Construction0.6% Sterling Construction Co, Inc. (a) Insurance Carriers3.5% Alterra Capital Holdings Ltd. (b) CNO Financial Group, Inc. (a) Infinity Property & Casualty Corp. Unitrin, Inc. Lawn and Garden Equipment and Supplies Stores0.8% Titan Machinery, Inc. (a) Management of Companies and Enterprises3.9% Ares Capital Corp. Hancock Holding Co. Internet Capital Group, Inc. - Class A (a) Prospect Capital Corp. Safeguard Scientifics, Inc. (a) Management, Scientific, and Technical Consulting Services1.4% Huron Consulting Group, Inc. (a) Medical Equipment and Supplies Manufacturing1.0% Orthofix International N.V. (a)(b) Metal Ore Mining2.9% Coeur d'Alene Mines Corp. (a) Materion Corp. (a) Miscellaneous Durable Goods Merchant Wholesalers0.4% Schnitzer Steel Industries, Inc. - Class A Motor Vehicle Parts Manufacturing0.6% Fuel Systems Solutions, Inc. (a) Natural Gas Distribution1.4% Atmos Energy Corp. Laclede Group, Inc. Nonscheduled Air Transportation1.1% Atlas Air Worldwide Holdings, Inc. (a) Oil and Gas Extraction6.9% Goodrich Petroleum Corp. (a) Penn Virginia Corp. Petroleum Development Corp. (a) Rex Energy Corp. (a) Swift Energy Co. (a) Other Fabricated Metal Product Manufacturing2.0% Timken Co. Watts Water Technologies, Inc. - Class A Other Food Manufacturing0.4% Snyders-Lance, Inc. Other General Purpose Machinery Manufacturing1.3% Esterline Technologies Corp. (a) Other Professional, Scientific, and Technical Services0.5% TeleTech Holdings, Inc. (a) Personal Care Services1.6% Steiner Leisure Ltd. (a)(b) Petroleum and Coal Products Manufacturing0.4% Ameron International Corp. Pharmaceutical and Medicine Manufacturing3.4% Emergent BioSolutions, Inc. (a) Par Pharmaceutical Companies, Inc. (a) Rigel Pharmaceuticals, Inc. (a) ViroPharma, Inc. (a) Plastics Product Manufacturing0.4% Tredegar Corp. Printing and Related Support Activities0.5% American Greetings Corp. Pulp, Paper, and Paperboard Mills0.4% Wausau Paper Corp. Rail Transportation1.0% Kansas City Southern (a) Real Estate Investment Trusts13.6% Acadia Realty Trust Alexandria Real Estate Equities, Inc. Cogdell Spencer, Inc. Colonial Properties Trust DuPont Fabros Technology, Inc. First Industrial Realty Trust, Inc. (a) First Potomac Realty Trust Glimcher Realty Trust Kilroy Realty Corp. LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Sun Communities, Inc. Sawmills and Wood Preservation0.6% Louisiana-Pacific Corp. (a) Semiconductor and Other Electronic Component Manufacturing5.3% Fairchild Semiconductor International, Inc. - Class A (a) Microsemi Corp. (a) RF Micro Devices, Inc. (a) TriQuint Semiconductor, Inc. (a) Software Publishers1.4% Compuware Corp. (a) S1 Corp. (a) Support Activities for Mining1.8% Basic Energy Services, Inc. (a) Parker Drilling Co. (a) Trading Companies & Distributors0.7% Aceto Corp. Water, Sewage and Other Systems0.8% American Water Works Co., Inc. Total Common Stocks (Cost $15,663,524) SHORT-TERM INVESTMENTS 1.3% AIM STIT-STIC Prime Portfolio - Institutional Class TOTAL SHORT-TERM INVESTMENTS (Cost $274,442) TOTAL INVESTMENTS 99.9% (Cost $15,937,966) Other Assets in Excess of Liabilities 0.1% TOTAL NET ASSETS 100.0% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Debt securities (other than short-term instruments) are valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and evaluated dealer bidquotations. Debt securities, such as term loans, when not priced by an independent pricing service, are priced by an independent dealer based on the current closing bid price. Credit default swaps are valued by a third party pricing service. Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Equity securities that are traded on NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”). Shares of underlying mutual funds are valued at their respective NAVs.Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the Frontegra Mastholm International Equity and Frontegra Hexam Emerging Markets Funds. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by the Advisers or subadvisers pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund’s investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, current yields, credit quality, prepayment speeds for mortgage related securities, collateral for asset backed securities, foreign security indices, foreign exchange rates, and fair value estimates for foreign securities, and changes in benchmark securities indices, interest rates and credit quality of issuers/counterparties for credit default swaps.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of March 31, 2011: Columbus Core Plus Fund Level 1 Level 2 Level 3 Total Fixed Income U.S. Treasury Obligations $
